The bill in this case was filed by the appellant against the appellee, and sought for an accounting between the parties and to be allowed to be let in to redeem lands which were conveyed in a mortgage from the complainant to the defendant. The defendant demurred to the bill among others, upon the ground that the bill does not show that the by-laws have been complied with on the part of the complainant, and the bill fails to show that the defendant is claiming more than is due.
Upon the submission of the cause upon this demurrer, a decree was rendered sustaining it. From this decree the complainant appeals.
The decree is affirmed on the authority of Tutwiler v. National B. & L. Asso., ante, p. 103.
Opinion by Sharpis, J.